NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                        IN THE DISTRICT COURT OF APPEAL
                                        OF FLORIDA
                                        SECOND DISTRICT

CLASSIC ARCHITECTURAL                   )
CONSTRUCTION, INC., and                 )
KEVIN BIENFANG,                         )
                                        )
             Appellants,                )
                                        )
v.                                      )    Case No. 2D18-255
                                        )
PAUL KASAPIS,                           )
                                        )
             Appellee.                  )
                                        )

Opinion filed March 27, 2019.

Appeal pursuant to Fla. R. App. P.
9.130 from the Circuit Court for
Lee County; Jay B. Rosman, Judge.

Charles PT Phoenix of Rhodes Tucker,
Sanibel, for Appellants.

Brian D. Zinn of ZinnLaw, Fort Myers,
for Appellee.


PER CURIAM.

             Affirmed.


KELLY, BADALAMENTI, and ROTHSTEIN-YOUAKIM, JJ., Concur.